Case 1:21-cr-10255-MLW Document 1-1 Filed 08/26/21 Page 1of4

&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. II Investigating Agency USPS/HSI
City _Boston Related Case Information:
County _Suffolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number 21-6180-MPK; 21-6286-MPK
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name _Deivy Paradis Torres Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No
Alias Name
Address (City & State) Boston, Massachusetts
Birth date (Yr only): 1994 SSN (last4#);_ 4323 Sex M Race: Nationality; Dominican Republic
Defense Counsel if known: William Keefe, Esq. Address 801 C Tremont Street
Bar Number Boston, Massachusetts

 

U.S. Attorney Information:

 

 

 

 

 

 

 

 

 

AUSA Craig Estes Bar Number if applicable
Interpreter: Yes [ ] No List language and/or dialect: Spanish
Victims: [_]ves No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes [ | No
Matter to be SEALED: [ ] Yes No
(V]Warrant Requested [| Regular Process In Custody
Location Status:
Arrest Date 04/26/2021
[ ]Already in Federal Custody as of in
[V Already in State Custody at Roniolk BMG [ Serving Sentence [ V Awaiting Trial
[Jon Pretrial Release: | Ordered by: on
Charging Document: [ | Complaint [ | Information Indictment
Total # of Counts: [_ ]Petty TT [_]Misdemeanor re Felony

Continue on Page 2 for Entry of U.S.C. Citations

J hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: ¢ |20| 2 Signature of AUSA:/s/ Craig Estes _ Cy
Case 1:21-cr-10255-MLW Document 1-1 Filed 08/26/21 Page 2 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant

 

U.S.C. Citations

 

Index Key/Code Description of Offense Charged Count Numbers
Conspiracy to Distribute/Possess with Intent to
Set 1 21 USC 846 Distribute 400 Grams or More of Fentanyl 1

 

 

Forfeiture Allegation
Set 2 21 USC 853

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
Case 1:21-cr-10255-MLW Document 1-1 Filed 08/26/21 Page 3 of 4

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. ll Investigating Agency USPS-OIG
City Braintree Related Case Information:
County Norfolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number 21-6180-MPK; 21-6286-MPK
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name Robinson Paradis Feliz Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) Braintree, Massachusetts

Birth date (Yr only): 1975 SSN (last4#):_ 3374 Sex M Race: Nationality; USA

Defense Counsel if known: Frank D. Camera, Esq. Address 99 South Main Street, Suite 220

Bar Number Fall River, Massachusetts 02721

 

U.S. Attorney Information:

 

 

 

 

 

 

 

 

 

AUSA _ _ Craig Estes Bar Number if applicable
Interpreter: Yes [| No List language and/or dialect: Spanish
Victims: [les [V]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes [| No
Matter to be SEALED: [ | Yes No
[V ] Warrant Requested [ ] Regular Process In Custody
Location Status:
Arrest Date 04/30/2021
[ ]Already in Federal Custody as of in
[V Already in State Custody at es [_ |Serving Sentence [V Awaiting Trial
[| On Pretrial Release: | Ordered by: on
Charging Document: [| Complaint [| Information Indictment
Total # of Counts: [| |Petty =. [_|Misdemeanor ———— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge
accurately set forth above.

Date: \2u | ZI Signature of AUSA:/s/ Craig ok

   
Case 1:21-cr-10255-MLW Document 1-1 Filed 08/26/21 Page 4 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

Name of Defendant

 

 

Index Key/Code
Set 1 21 USC 846

Set2 21 USC 853

U.S.C. Citations

Description of Offense Charged
Conspiracy to Distribute/Possess with Intent to
Distribute 400 Grams or More of Fentanyl

Forfeiture Allegation

Count Numbers

 

Set 3

 

 

Set 4

 

 

 

Set 5

 

Set 6

 

 

Set 7

 

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

Set 11]

 

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
